Citation Nr: 0611413	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  99-17 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
February 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) following a Board Remand dated in September 2004.  It 
was originally on appeal from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After careful review of the record, the Board notes that the 
veteran was not provided a VCAA notice letter with respect to 
his increased claim for lumbosacral strain.  In order to 
ensure due process, the RO must provide the veteran with 
written notice of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to an increased rating claim 
for lumbosacral strain, including which portion of the 
information and evidence is to be provided by the veteran and 
which portion VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 (2005).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) include 
notification of the elements of the degree of disability 
and the effective date of an award.  In Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006), the 
United States Court of Appeals for the Federal Circuit, 
issued a decision which, among other matters, held that 
VCAA notice must be provided to a claimant before the 
initial decision is made.  In this appeal as in 
Mayfield, the initial adjudication occurred before 
enactment of the VCAA, and compliance, of course, was 
not possible.  This requirement can be satisfied after 
remand with appropriate notice and subsequent 
readjudication.  In order to ensure compliance with the 
Court ruling with respect to the veteran's increased 
rating claim for lumbosacral strain, the RO should send 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) followed by readjudication.  

Accordingly, the case is REMANDED for the following actions:

1. Please send the veteran appropriate 
VCAA notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3.159(b) for the claim on appeal.  
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006).

2.  After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





